 1   DENNIS L. KENNEDY
     Nevada Bar No. 1462
 2   PAUL C. WILLIAMS
     Nevada Bar No. 12524
 3   BAILEYKENNEDY
     8984 Spanish Ridge Avenue
 4   Las Vegas, Nevada 89148-1302
     Telephone: 702.562.8820
 5   Facsimile: 702.562.8821
     DKennedy@BaileyKennedy.com
 6   PWilliams@BaileyKennedy.com

 7   DONNA M. CONNOLLY
     New Mexico Bar No. NM 9202
 8   (Admitted Pro Hac Vice)
     RICHARD W. HUGHES
 9   New Mexico Bar No. NM 1230
     (Admitted Pro Hac Vice)
10   REED C. BIENVENU
     New Mexico Bar No. 147363
11   (Admitted Pro Hac Vice)
     ROTHSTEIN DONATELLI LLP
12   1215 Paseo de Peralta
     Santa Fe, New Mexico 87501
13   Telephone: 505.988.8004
     Facsimile: 505.982.0307
14   DConnolly@RothsteinLaw.com
     RWHughes@RothsteinLaw.com
15   RBienvenu@RothsteinLaw.com

16   Attorneys for Defendants Ahmad Razaghi;
     Razaghi Development Company, LLC
17

18                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
19

20 KORY RAZAGHI, an individual;                       Case No. 2:18-cv-01622-GMN-DJA
   ATTENTUS L.L.C., a Nevada Limited-
21 Liability Company,                                 STIPULATION AND ORDER TO EXTEND
                                                      THE AHMAD DEFENDANTS’ DEADLINE
22                              Plaintiffs,
                                                      TO FILE THEIR REPLY IN SUPPORT OF
23                vs.                                 THEIR RULE 12(B)(6) MOTION TO
                                                      DISMISS PLAINTIFFS’ THIRD AMENDED
24 AHMAD RAZAGHI, an individual;                      COMPLAINT [ECF NO. 123]
   MANUEL MORGAN, an individual; and
25 RAZAGHI DEVELOPMENT COMPANY,
   LLC, an Arizona Limited-Liability Company,         (First Request)
26
                              Defendants.
27

28

                                               Page 1 of 3
 1          Pursuant to LR IA 6-1 and LR 7-1 Plaintiffs Kory Razaghi and Attentus L.L.C. (jointly,
 2   “Plaintiffs”), and Defendants Ahmad Razaghi and Razaghi Development Company, LLC (jointly,
 3   the “Ahmad Defendants”) (collectively, the “Parties”) hereby stipulate and agree as follows:
 4          1.     On September 18, 2019, the Ahmad Defendants filed their Rule 12(b)(6) Motion to
 5   Dismiss Plaintiffs’ Third Amended Complaint (the “Motion to Dismiss”). (ECF No. 123.)
 6          2.      On October 1, 2019, Plaintiffs filed their Opposition to the Motion to Dismiss. (ECF
 7   No. 124.)
 8          3.     Currently, the Ahmad Defendants’ reply brief (the “Reply Brief”) in support of their
 9   Motion to Dismiss is due on October 8, 2019.
10   ///
11

12   ///
13

14   ///
15

16   ///
17

18   ///
19

20   ///
21

22   ///
23

24   ///
25

26   ///
27

28

                                                 Page 2 of 3
 1          4.     The Parties hereby stipulate to extend the time allowed for the Ahmad Defendants to
 2   file their Reply Brief to October 15, 2019. The reason for this request is to accommodate the
 3   schedules of counsel for the Ahmad Defendants.
 4

 5   Dated this 2nd Day of October, 2019                Dated this 2nd Day of October, 2019
 6   ROTHSTEIN DONATELLI LLP                            MARQUIS AURBACH COFFING
 7   By: /s/ Reed C. Bienvenu                           By: /s/ Collin M. Jayne
        RICHARD W. HUGHES                                   PHILLIP S. AURBACH, NEV. BAR NO. 1501
 8      DONNA M. CONNOLLY                                   COLLIN M. JAYNE, NEV. BAR NO. 13899
        REED C. BIENVENU                                    10001 Park Run Drive
 9                                                          Las Vegas, Nevada 89145
         BAILEYKENNEDY                                     Telephone: (702) 382-0711
10       DENNIS L. KENNEDY                                  Facsimile: (702) 382-5816
         PAUL C. WILLIAMS                                   paurbach@maclaw.com
11   Attorneys for Defendants Ahmad Razaghi                 cjayne@maclaw.com
     and Razaghi Development Company, LLC               Attorneys for Plaintiffs
12

13

14      IT IS SO ORDERED
        Dated this __
                   3 day of October, 2019
15

16

17

18
                                                 Gloria M. Navarro, District Judge
19                                               United States District Court

20

21   Respectfully Submitted by:
22   ROTHSTEIN DONATELLI LLP
23   By: /s/ Reed C. Bienvenu
24      RICHARD W. HUGHES
        DONNA M. CONNOLLY
25      REED C. BIENVENU

26       BAILEYKENNEDY
         DENNIS L. KENNEDY
27       PAUL C. WILLIAMS
     Attorneys for Defendants Ahmad Razaghi
28   and Razaghi Development Company, LLC

                                                 Page 3 of 3
